Order issued October 16, 2012




                                                In The
                                nurt iif ppxm1s
                         iftIi Uiürict nf rxa at 1atta
                                       No. 05-12-01259-CR


                             TOMMY JAMES MILLER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                                            ORDER

                    Belore Chief Justice Wright and Justices Bridges and Myers

       Based on the Courts opinion of this date. we DENY appe11ants September 26, 2012 motion

to extend time to file a docketing statement.


                                                                   —




                                                         AROL W11(Kf
                                                         C11IEf JU,STICL